February 17, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin (U.S. Patent No. 8,321,979 B2).

    PNG
    media_image1.png
    152
    175
    media_image1.png
    Greyscale


a seat cushion 40, adapted to avoid applying pressure to the sacrococcygeal region of the seated person; wherein the seat cushion comprises a partially-open annular ring of cushioning material that defines a hollow circular space in a center of the ring and a hollow space along a radial arc portion 46 missing from a rear of the ring; wherein the hollow circular space connects to the hollow space along the radial arc portion of the ring; and, wherein the seat cushion is adapted to be positioned under the seated person with the hollow circular space underneath the seated person’s perineum, and with the hollow space along the radial arc portion underneath the seated person’s sacrococcygeal region.
As for Claim 2, Goodwin teaches that the hollow space along the radial arc portion is configured in a shape of a trapezium and comprises a trapezium-shaped hollow space. 
As for Claims  3 and 13, Goodwin teaches that the cushioning material comprises resiliently flexible, deformable material.
As for Claims 4 and 14, Goodwin teaches that the cushioning material is selected from a group consisting of sponge, soft foam, resilient fibers, and resilient rubber.
As for Claims 7 and 17, Goodwin teaches that the seat cushion further comprises a cover or liner shaped to match the partially-open annular ring.
As for Claims 8 and 18, Goodwin teaches that the cover or liner is removable and washable (see the specification where it reads “The cushion cover can be applied to the cushion and retained on the cushion using any desirable approach, such as buttons, zippers, snaps, Velcro.TM. (i.e., a hook and loop fastener), etc. The cushion cover can be made from any suitable material, typically a resilient, tough fabric such as cotton, polyester, etc.”)

As for Claim 10, Goodwin teaches that the seat cushion is attached to a supporting surface by the cover.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (U.S. Patent No. 8,321,979 B2).
Goodwin does not specify if the dimensions of the outer diameter of the ring.  However, such details are noting more than design choice dependent upon the manufacturer or the consumer since the cushion can be made in various sizes to accommodate persons of varying sizes.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goodwin (U.S. Patent No. 8,321,979 B2).
Goodwin teaches an obvious use of the structures as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636